Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/11/2020 has been entered.
 
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim  of U.S. Patent No. 10,083078 in view of Kim (US 20080112238, filed Dec 2006).  
Claim 1 of the instant application recites a “first update”, but Claim 12 of Patent ‘078 does not expressly recite this limitation.  
Kim discloses a first update (e.g., Information on the reserved area boundary is updated, 0036 Fig. 4).

It would have been obvious to one of ordinary skill in the art prior to the effective filing data of the claimed invention to modify the method of partitioning a memory device as disclosed by Patent’078 with Kim, providing the benefit, of a hybrid flash memory device in which single-bit and muti-bit cells are arranged in the same array (see Kim, 0003).

Claims 2-8, 21 and 22 are rejected based on dependency from claim 1.

Claim 10 of the instant application recites a “reassigning”, but Claim 12 of Patent ‘078 does not expressly recite this limitation.  
	Kim discloses reassigning (e.g., the SLC reserved block area 136 are assigned to a new MLC reserved block area 137' as one MLC block, para 0036 Fig. 4).
It would have been obvious to one of ordinary skill in the art prior to the effective filing data of the claimed invention to modify the method of partitioning a memory device as disclosed by Patent’078 with Kim, providing the benefit, of a hybrid flash memory device in which single-bit and muti-bit cells are arranged in the same array (see Kim, 0003).
Claims 11-20 are rejected based on dependency from claim 10.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


6. Claims 1-5,7, 8,10-13,15, 16,17, 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim (US 20080112238, filed Dec 2006) and in view of Kim (US 20080198651)(hereinafter “Kim651”)

Claim 1.    Kim discloses A method (e.g., method for assigning SLC and MLC, 0035 Fig. 4, 5) comprising:

Coding first read data in a first addressable range of a first memory device according to a first error correcting code (“ECC”); coding second read data according to the first ECC (eg., a memory cell array having a single-bit area 120 (hereinafter referred to as "SLC area"), para 0023-0024, Fig. 2);

coding first user data in a second addressable range of the first memory device according to a second ECC; coding second user data according to the second ECC  (eg., a multi-bit area 140 (hereinafter referred to as "MLC area"), 0023-0024);

tracking with a meta-volume directory ; wherein the meta-volume directory is located on the first memory device or the second memory device  (eg., hidden area 130, user-invisible information is stored, including e.g., meta data of a flash translation layer (hereinafter referred to as "FTL") such as address mapping information, para 0023-0024, Fig. 2; mapping table of the FTL stored in hidden area 130, 0032; Bad block replacement for the SLC area 120 and the MLC area 140 is done by the FTL.  A result of the bad block replacement done by the FTL is stored in the foregoing hidden area 130 (e.g., SLC area of the hidden area 130) as meta data, 0033).

comprises data regarding at least one of bad block indicators, block types, number of erases, block identification, page identification, page count partition count, raw volume assignments, or sector volume assignments (eg., Information on the reserved area boundary is updated and stored in the hidden area 130 (e.g., a hidden information storage area including an SLC area of the hidden area 130) as meta data., 0036, 0037; a bad block generated in the first main area with the first memory block and replace a bad block generated in the second main area with the second memory block, 

a first update regarding a first partition size of a first partitioned region associated with the first addressable range (e.g., with the migration of the reserved area boundary, a size of the SLC reserved block area 136' decreases while a size of the MLC reserved block area 137' increases, 0036; Information on the reserved area boundary is updated, 0036 Fig. 4; frequent-update-required data, 0031); and

responsive to the first update, changing a portion of the first partitioned region to code data according to the second ECC (e.g., the SLC reserved block area 136 are assigned to a new MLC reserved block area 137' as one MLC block, para 0036 Fig. 4).

Kim does not expressly disclose, but Kim651 discloses
	in a third addressable range of a second memory device; in a fourth addressable range of the second memory device (e.g., four serially coupled multi-mode flash memory devices 126, para 0047, Fig. 6; subdivision reaching a predetermined limit will automatically be converted to the SBC storage mode, 0049, 0052 Fig. 8a 8b).
	
	It would have been obvious to one of ordinary skill in the art prior to the effective filing data of the claimed invention to modify the data storage having memory array with SLC and MLC areas as disclosed by Kim, with Kim651, providing the benefit of a flash memory suitable for both and commercial applications having an extended life span (0014) having a multi-mode flash memory device (0020) to be dynamically configurate to store SBC or MBC or both (0043).

Claim 2.    Kim discloses 
tracking a second update regarding a second partition size of a second partitioned region associated with ; and responsive to the second update, changing a portion of the second partitioned region to code data according the first ECC (e.g., with the migration of the reserved 

Kim does not expressly disclose, but Kim651 discloses
	fourth addressable range (e.g., four serially coupled multi-mode flash memory devices 126, para 0047, Fig. 6; subdivision reaching a predetermined limit will automatically be converted to the SBC storage mode, 0049, 0052 Fig. 8a 8b).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing data of the claimed invention to modify the data storage having memory array with SLC and MLC areas as disclosed by Kim, with Kim651, providing the benefit of a flash memory suitable for both and commercial applications having an extended life span (0014) having a multi-mode flash memory device (0020) to be dynamically configurate to store SBC or MBC or both (0043).

Claim 3.  Kim discloses 
receiving, from a file management system (e.g., reserved area boundary defined by the FTL, 0034 Fig.3), 
a third update regarding a version of a third partitioned region; and
updating an operating system of the third partitioned region according to the version of third partitioned region (e.g., a logical data structure used in a file system of a flash memory, para 0030 Fig. 2; Referring to FIG. 2 frequent-update-required data, such as file system data, is stored in the SLC area 120, 0031).

Claim 4. Kim discloses wherein the first and second updates are received from the file management system (e.g., hidden area 130, user-invisible information is stored, including e.g., meta data of a flash translation layer (hereinafter referred to as "FTL") such as address mapping information, para 0024 Fig. 2; The meta data stored in the hidden area 130 includes address mapping table of the FTL, 0032).

Claim 5.    Kim discloses


Claim 7.     Kim in view of Kim651 discloses wherein the first ECC corresponds to error correcting coding that codes data with a higher reliability level than error correcting coding on which the second ECC is based (e.g., programming the data in the SBC storage mode if the data is determined to be high reliability; and programming the data in the MBC storage mode if the data is determined to be low reliability, 0021).

	It would have been obvious to one of ordinary skill in the art prior to the effective filing data of the claimed invention to modify the data storage having memory array with SLC and MLC areas as disclosed by Kim, with Kim651, providing the benefit of a flash memory suitable for both and commercial applications having an extended life span (0014) having a multi-mode flash memory device (0020) to be dynamically configurate to store SBC or MBC or both (0043).

Claim 8.    Kim discloses wherein the first partitioned region comprises NOR flash memory, and wherein the second partitioned region comprises NAND flash memory (e.g., the hybrid flash memory device 100 is a hybrid OneNAND flash memory device in which at least two memory cells differing in the number of stored bits per cell are formed on the same chip, para 0020 Fig. 1, NOR, NAND, 0021).


Claim 10.    Kim discloses A method (e.g., method for assigning SLC and MLC, 0035 Fig. 4, 5) comprising:



coding second data in a second addressable range of the first memory device according to a second ECC; coding fourth data according to the second ECC  (eg., a multi-bit area 140 (hereinafter referred to as "MLC area"), 0023-0024);

with a meta-volume directory located on the first memory device or the second memory device  (eg., hidden area 130, user-invisible information is stored, including e.g., meta data of a flash translation layer (hereinafter referred to as "FTL") such as address mapping information, para 0023-0024, Fig. 2; mapping table of the FTL stored in hidden area 130, 0032; Bad block replacement for the SLC area 120 and the MLC area 140 is done by the FTL.  A result of the bad block replacement done by the FTL is stored in the foregoing hidden area 130 (e.g., SLC area of the hidden area 130) as meta data, 0033).

storing in the meta-volume directory data regarding at least, one of bad block indicators, block types, number of erases, block identification, page identification, page count partition count, raw volume assignments, or sector volume assignments (eg., Information on the reserved area boundary is updated and stored in the hidden area 130 (e.g., a hidden information storage area including an SLC area of the hidden area 130) as meta data., 0036, 0037; a bad block generated in the first main area with the first memory block and replace a bad block generated in the second main area with the second memory block, wherein the flash translation layer flexibly assigns functions of the first and second memory blocks depending on whether the first memory blocks or the second memory blocks are all used, 0010, 0029)

tracking an update regarding a first partition region associated associated with the first addressable range and a second partitioned region associated with the first addressable range (e.g., With the migration of the reserved area boundary, a size of the SLC reserved block area 136' decreases while a size of the MLC reserved block area 137' increases, 0036; Information on the reserved area boundary is updated, 0036 Fig. 4); and

responsive to the first update, changing a portion of the first partitioned region to code data according to the second ECC (e.g., the SLC reserved block area 136 are assigned to a new MLC reserved block area 137' as one MLC block, para 0036 Fig. 4).

Kim do not expressly disclose, but Kim651 discloses
	in a third addressable range of a second memory device; in a fourth addressable range of the second memory device; fifth data (e.g., four serially coupled multi-mode flash memory devices 126, para 0047, Fig. 6; subdivision reaching a predetermined limit will automatically be converted to the SBC storage mode, 0049, 0052 Fig. 8a 8b).
	
	It would have been obvious to one of ordinary skill in the art prior to the effective filing data of the claimed invention to modify the data storage having memory array with SLC and MLC areas as disclosed by Kim, with Kim651, providing the benefit of a flash memory suitable for both and commercial applications having an extended life span (0014) having a multi-mode flash memory device (0020) to be dynamically configurate to store SBC or MBC or both (0043).

Claim 11.    Kim discloses 
determining that a third partitioned region associated with the fourth addressable range has reached capacity; and determining that the second partitioned region is available for reassignment to the  (e.g., Referring to FIG. 4, after memory blocks of the MLC reserved block area 137 corresponding to an MLC area 140 are all used, the reserved area boundary may migrate (or vary) in a direction of the SLC reserved block area 136, para 0036).

Kim do not expressly disclose, but Kim651 discloses
	fourth addressable range (e.g., four serially coupled multi-mode flash memory devices 126, para 0047, Fig. 6; subdivision reaching a predetermined limit will automatically be converted to the SBC storage mode, 0049, 0052 Fig. 8a 8b).
	


Claim 12.    Kim discloses
wherein determining that the second partitioned region is available for reassignment to the comprises determining that the second partitioned region comprises unused memory blocks (e.g., Referring to FIG. 5, after memory blocks of the SLC reserved block area 136 corresponding to an SLC area 120 are all used, the reserved area boundary may migrate in direction of the MLC reserved block area 137, 0037).

Kim do not expressly disclose, but Kim651 discloses
	fourth addressable range (e.g., four serially coupled multi-mode flash memory devices 126, para 0047, Fig. 6; subdivision reaching a predetermined limit will automatically be converted to the SBC storage mode, 0049, 0052 Fig. 8a 8b).
	
		It would have been obvious to one of ordinary skill in the art prior to the effective filing data of the claimed invention to modify the data storage having memory array with SLC and MLC areas as disclosed by Kim, with Kim651, providing the benefit of a flash memory suitable for both and commercial applications having an extended life span (0014) having a multi-mode flash memory device (0020) to be dynamically configurate to store SBC or MBC or both (0043).

Claim 13.    Kim discloses wherein the first and second partitioned regions comprise NOR flash memory, and wherein the third partitioned region comprises NAND flash memory (e.g., the hybrid flash memory device 100 is a hybrid OneNAND flash memory device in which at least two memory cells differing in the number of stored bits per cell are formed on the same chip, para 0020 Fig. 1, NOR, NAND, 0021).

Claim 15. Kim in view of Kim651 discloses wherein the first ECC corresponds to error correcting coding that codes data with a higher reliability level than error correcting coding on which the second ECC is based (e.g., programming the data in the SBC storage mode if the data is determined to be high reliability; and programming the data in the MBC storage mode if the data is determined to be low reliability, 0021).

	It would have been obvious to one of ordinary skill in the art prior to the effective filing data of the claimed invention to modify the data storage having memory array with SLC and MLC areas as disclosed by Kim, with Kim651, providing the benefit of a flash memory suitable for both and commercial applications having an extended life span (0014) having a multi-mode flash memory device (0020) to be dynamically configurate to store SBC or MBC or both (0043).

Claim 16.    Kim discloses 
storing the first data that was coded according to the first ECC in single-level memory cells having the first addressable range; and storing the second data that was coded according to the second ECC in multi-level memory cells having the (e.g., flash memory unit 110 includes a memory cell array having a single-bit area 120 (hereinafter referred to as "SLC area"), a hidden area (see 130 of FIG. 2), a multi-bit area 140 (hereinafter referred to as "MLC area") and a page buffer circuit 150.  The memory cell array is divided into a main array including the SLC area 120 and the MLC area 140 and the hidden area 130 including a reserved block area 135, para 0023).

Kim do not expressly disclose, but Kim651 discloses
	fourth addressable range (e.g., four serially coupled multi-mode flash memory devices 126, para 0047, Fig. 6; subdivision reaching a predetermined limit will automatically be converted to the SBC storage mode, 0049, 0052 Fig. 8a 8b).
	
	It would have been obvious to one of ordinary skill in the art prior to the effective filing data of the claimed invention to modify the data storage having memory array with SLC 

Claim 17.    Kim discloses receiving input/output signals operable to read data and/or write data to the first partitioned region or the second partitioned region; and updating the first data and/or the second data responsive to the input/output signals (e.g.,, frequent-update-required data, such as file system data, is stored in the SEC area 120. Massive normal data input/output by the user is stored in the MFC area 140, Para 0031 Fig. 2).

Claim 18. Kim does not disclose but Kim651 discloses wherein the input/output signals comprise command signals, address signals or write data signals (e.g., external command CMD issued by the flash memory controller 402, decodes the command, and issues a corresponding internal control command to the control logic 410.  Those skilled in the art will understand that the external command CMD will include information such as the type of operation to be executed, user data to be programmed, and an address to which the data is to be written to or data is to be read from, 0062).

	It would have been obvious to one of ordinary skill in the art prior to the effective filing data of the claimed invention to modify the data storage having memory array with SLC and MLC areas as disclosed by Kim, with Kim651, providing the benefit of a flash memory suitable for both and commercial applications having an extended life span (0014) having a multi-mode flash memory device (0020) to be dynamically configurate to store SBC or MBC or both (0043).

6. Claims 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim (cited above) and Kim651 (cited above) as applied above, and further in view of Radke (US 20070226592, pub Sep 2007)

It would have been obvious to one of ordinary skill in the art prior to the effective filing data of the claimed invention to modify the data storage having memory array with SLC and MLC areas and metadata hidden area with mapping table as disclosed by Kim, in view of Kim651 with Radke providing the benefit of improved ECC that allows improved correction of data in memories to avoid errors, write fatigue (see Radke, 0006, 0007), having differing error rates having differing ECC data blocks size, selected for either increased data reliability and error coverage or speed of operation (0008 bottom)
 
8. Claims 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim (cited above) and Kim651 (cited above) as applied above, and further in view of Hasbun (US 5671388, issued 1997)
Claim 19. Kirn in view Kim651 does not disclose but Hasbun discloses wherein the update comprise instructions for reclamation operations to the first partitioned region (e.g., If the solid state disk drive processor 120 determines that no space is available in blocks to write the data, then the processor 120 executes a reclamation operation as a foreground operation as shown in blocks 425 and 436 in FIG. 4. The reclamation operation generates clean and usable blocks for allocation to the pending write operation, Col 7, lines 20-40).
It would have been obvious to one of ordinary skill in the art prior to the effective filing data of the claimed invention to modify the data storage having memory array with SLC and MLC areas and metadata hidden area with mapping table as disclosed by Kim, in view of Kim651 
Claim 20.  Kim do not expressly disclose, but Kim651 discloses
	a second memory device; (e.g., four serially coupled multi-mode flash memory devices 126, para 0047, Fig. 6; subdivision reaching a predetermined limit will automatically be converted to the SBC storage mode, 0049, 0052 Fig. 8a 8b).
	
	It would have been obvious to one of ordinary skill in the art prior to the effective filing data of the claimed invention to modify the data storage having memory array with SLC and MLC areas as disclosed by Kim, with Kim651, providing the benefit of a flash memory suitable for both and commercial applications having an extended life span (0014) having a multi-mode flash memory device (0020) to be dynamically configurate to store SBC or MBC or both (0043).

Kim in view of Kim651 does not disclose but Hasbun discloses wherein the reclamation operations to the first partitioned region comprise: copying data from a first memory block to a second memory block; and erasing the data on the first block to generate a spare memory block (e.g.. If the block being reclaimed stores data in the SLC mode, then data are copied into the block in the MLC mode. The block being reclaimed then undergoes an erase operation, Col 7, lines 60-67).
It would have been obvious to one of ordinary skill in the art prior to the effective filing data of the claimed invention to modify the data storage having memory array with SLC and MLC areas and metadata hidden area with mapping table as disclosed by Kim, and Kim651 with Hasbun, providing the benefit performing write operations in a multi-level cell to provide optimal performance to read or write in an expeditious manner by reclaiming in a foreground operation if not enough memory cells are available (see Hasbun col 2, lines 5-14, 46-51).

8. Claims 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim (cited above) and Kim651 (cited above) as applied above, and further in view of Yero (US 20070245068)

Claim 9.    Kirn in view of Kim651 does not disclose, but Yero discloses
wherein the first ECC corrects bits of the first read data and the second read data, and wherein the second ECC corrects errors in the first user read data and the second user data (e.g., stored with ECC data that allows errors to be corrected, para 0051).
It would have been obvious to one of ordinary skill in the art prior to the effective filing data of the claimed invention to modify the data storage having memory array with SLC and MLC areas as disclosed by Kim, in view of Kim651, with Yero, providing the benefit, of storing ECC data along with host data used to perform correction (see Yero, 0007) in memory using multi-level storage for higher storage density, providing low risk of corruption (0015), and where more than one bit is programmed, in each memory cell having an upper page data and lower page data by having overhead data stored in same block as host data (0039).


Response to Arguments
Applicant's arguments filed 12/11/2020 have been fully considered but they are not persuasive. 
Double Patenting rejection is maintained.

	For claims 1 and 10, Applicant argues that the cited references do not disclose the amended limitations.  The present office action rejects these claims.
	Kim does not expressly disclose, but Kim651 discloses
	in a third addressable range of a second memory device; in a fourth addressable range of the second memory device (e.g., four serially coupled multi-mode flash memory devices 126, para 0047, Fig. 6; subdivision reaching a predetermined limit will automatically be converted to the SBC storage mode, 0049, 0052 Fig. 8a 8b).
	


	Applicant’s arguments for dependent claims are based on arguments for claims 1 and 10, addressed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/GAUTAM SAIN/Primary Examiner, Art Unit 2135